DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
Claim Interpretation
Regarding claims 1, the recitation of “the first end of the condenser bag being fluid coupled with the upper end of the container bag, a tubular transfer line having a first end coupled with the condenser bag at a first location so as to communicate with the channel and an opposing second end coupled with the condenser bag at a second location located between the container bag and the first location so as to communicate with the channel, wherein the transfer line bounds a single, closed channel extending between the first end and the second end that does not fork” (bolded for emphasis) will be interpreted as follows.  Regarding the limitation “fluid coupled,” it is clear this is a fluid coupling, rather than a direct physical, or mechanical coupling.  Regarding “between,” Examiner looks to the specification, and finds the Fig. 10 shows a second location that is not physically between the container bag and the first location, but is fluidly between those two components, and thus “between” is read as “fluidly coupled with,” looking to the specification, either physical, direct couplings (as seen in Fig. 10) or a fluid couplings (as seen in Fig. 10) are consistent with the disclosure.   Examiner thus contends either interpretation is reasonable and consistent with the disclosure of the instant application.  
	Claim 25, is subject to the same claim interpretation as detailed above.  
If Applicant wishes to obviate this interpretation and require some direct, physical coupling, or the like, Examiner suggests Applicant make that distinction in the claim.  
As detailed below, Examiner provides rejections of both interpretations, in order to both demonstrate the breadth of the claims, but also to promote compact prosecution by applying art rejections to the interpretation apparently intended by Applicant. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Staheli (US20110207218).
NOTE: As detailed above, the following rejection is made in light of the first interpretation, in which “coupled” is read as fluid coupled, with respect to the transfer line.  
Regarding claim 25, Staheli discloses a condenser system (Fig. 1-13) comprising: a collapsible container bag (12) bounding a compartment and having an upper end and an opposing lower end, the container bag being comprised of a polymeric film (¶[0032]) and being adapted to hold a fluid; a condenser bag (210) comprised of a polymeric film (¶[0032] & [0066])  and bounding a channel (253) that extends between a first end (236) and an opposing second end (238), the first end of the condenser bag being fluid coupled with the upper end of the container bag (as seen in Fig. 1 & 10 via gas outlet line 212 of condenser bag 210); and a tubular transfer line (216) having a first end (end of 216 coupled to condenser bag 210 via ports 244A & 244B) coupled with the condenser bag at a first location so as to communicate with the channel and an opposing second end (end of 216 coupled to upper end of bag 12 as described in ¶[0075], thus fluid coupled to bag 210 via gas outlet line 212) coupled with the condenser bag at a second location located between (the connection point of 216 to container is upstream of the container 12, and downstream the first location at the condenser bag, and thus lies fluidically between the two points) the container bag and the first location so as to communicate with the channel (see also ¶[0065] & [0075]), and a pump (115; Fig. 13) secured to the transfer line so that activation of the pump transfers a liquid through the transfer line from the first end to the second end when liquid is disposed within the condenser bag at the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13-15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staheli (US20110207218).
NOTE: As detailed above, the following rejection is made in light of the first interpretation, in which “coupled” is read as fluid coupled, with respect to the transfer line.  
Regarding claim 1, Staheli teaches a condenser system (Fig. 1-13) comprising: a collapsible container bag (12) bounding a compartment and having an upper end and an opposing lower end, the container bag being comprised of a polymeric film (¶[0032]) and being adapted to hold a fluid; a condenser bag (210) comprised of a polymeric film (¶[0032] & [0066])  and bounding a channel (253) that extends between a first end (236) and an opposing second end (238), the first end of the condenser bag being fluid coupled with the upper end of the container bag (as seen in Fig. 1 & 10 via gas outlet line 212 of condenser bag 210); and a tubular transfer line (216) having a first end (end of 216 coupled to condenser bag 210 via ports 244A & 244B) coupled with the condenser bag at a first location so as to communicate with the channel and an opposing second end (end of 216 coupled to upper end of bag 12 as described in 
While not taught in the same embodiment, in separate embodiments, Straheli further teaches wherein the transfer line bounds a single, closed channel extending between the first end and the second end that does not fork (while not explicitly shown, Straheli discloses instead of two such ports 244A and 244B, a “one or three or more ports 244 can be used” - ¶[0067] and further notes “as with gas outline line 212, it is again appreciated that the forked fluid collection line 216 can be replaced with two separate fluid collection line i.e., one that couples with ports 244A and 244B and one that couples with ports 244A' and 244B'” (bolded for emphasis). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the condenser to having a single port, and/or to have multiple separate lines, at they are recognized by Staheli as suitable substitutions for achieving the same function (see MPEP 2144.06).  In the instant case, it is clear instead of forking, multiple lines may be substituted, and thus removing all forks of Staheli could simply be replaced by four, separate lines.  Alternatively, Staheli teaches wherein instead of two ports, a single port may be used, and thus Staheli could be modified to replace the two ports 244 A and 244 B to include a single port, and also remove the subsequent forking with 
Regarding claim 2, Staheli teaches the limitations of claim 1, and Staheli further teaches the first end of the condenser bag is removably coupled with the upper end of the container bag (¶[0065]).
	Regarding claim 3, Staheli teaches the limitations of claim 1, and Staheli further teaches the condenser bag comprises: a body (see body of 210) comprised of the polymeric film and at least partially bounding the channel; and an intake port (248) secured to a first end of the body and partially bounding the channel, the intake port being fluid coupled with the upper end of the container bag.
Regarding claim 5, Staheli teaches the limitations of claim 3, and Staheli further teaches wherein the second end of the transfer line is coupled with the body at a location spaced apart from the intake port so as to communicate with the channel (via one of 244A or 244B).
Regarding claim 7, Staheli teaches the limitations of claim 3, and Staheli further teaches the condenser bag further comprises an exhaust port (250) coupled with a second end of the body.
	Regarding claims 8-11, Staheli teaches the limitations of claim 3, and Staheli further teaches (see annotated Fig. 11 below) the condenser bag comprises a first leg connected to the container bag, a second leg, and an arm that extends between the first leg and the second leg, the first leg, second leg and arm forming a substantially U-shaped configuration with the channel passing therethrough, the second end of the transfer line being connected to the first leg;  at least a portion of the first leg extends parallel to the second leg;  the condenser bag 

    PNG
    media_image1.png
    650
    622
    media_image1.png
    Greyscale

Annotated Fig. 11
Regarding claim 13, Staheli teaches the limitations of claim 3, and Staheli further teaches wherein the channel of the condenser bag is sterile (¶[0083]).

Regarding claim 15, Staheli teaches the limitations of claim 11, and Staheli further teaches a condenser (110) comprising a first panel (170) and a second panel (114), the condenser bag being sandwiched between the first panel and the second panel; and a chiller (113) in fluid communication (via 136) with at least the first panel or the second panel for cooling the temperature of the panel.
Regarding claim 24, Staheli teaches the limitations of claim 1, and Staheli, as modified (see modification of claim 1), further teaches wherein the transfer line has a uniform cross section (as gleaned from 216, without any forking as modified) at all locations between the first end and the second end.  
Claims 1-3, 5, 7-11, 13-15 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staheli (US20110207218) in view of Portmann (EP0003774) or Latinen (US3747899).  
NOTE: As detailed above, the following rejection is made in light of the second interpretation, in which “coupled” is read as physically, or mechanically coupled with respect to the transfer line.  
Regarding claim 1, Staheli teahces a condenser system (Fig. 1-13) comprising: a collapsible container bag (12) bounding a compartment and having an upper end and an opposing lower end, the container bag being comprised of a polymeric film (¶[0032]) and being adapted to hold a fluid; a condenser bag (210) comprised of a polymeric film (¶[0032] & [0066])  and bounding a channel (253) that extends between a first end (236) and an opposing second end (238), the first end of the condenser bag being fluid coupled with the upper end of the container bag (as seen in Fig. 1 & 10 via gas outlet line 212 of condenser bag 210); and a tubular 
While not taught in the same embodiment, in separate embodiments, Straheli further teaches wherein the transfer line bounds a single, closed channel extending between the first end and the second end that does not fork (while not explicitly shown, Straheli discloses instead of two such ports 244A and 244B, a “one or three or more ports 244 can be used” - ¶[0067] and further notes “as with gas outline line 212, it is again appreciated that the forked fluid collection line 216 can be replaced with two separate fluid collection line i.e., one that couples with ports 244A and 244B and one that couples with ports 244A' and 244B'” (bolded for emphasis). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the condenser to having a single port, and/or to have multiple separate lines, at they are recognized by Staheli as suitable substitutions for achieving the same function (see MPEP 2144.06).  In the instant case, it is clear instead of forking, multiple lines may be substituted, and thus removing all forks of Staheli could simply be replaced by four, separate lines.  Alternatively, Staheli teaches wherein instead 
Staheli does not teach the tubular transfer line having a first end mechanically coupled with the condenser bag at a first location and an opposing second end mechanically coupled with the condenser bag at a second location located between the container bag and the first location so as to communicate with the channel.  
Portmann or Latinen, both in the same field of endeavor of agitated reactors with condensers (see annotated Figures of both references below), teach the tubular transfer line (annotated Figures below) having a first end mechanically coupled with the condenser at a first location (see ends connected to bottoms of condensers; annotated Figures)  and an opposing second end mechanically coupled with the condenser at a second location (see opposing ends of transfer lines) located between the container and the first location so as to communicate with the channel.  
As seen in the annotated Figures of Portmann, comparing Figure 1 with that of Figure 2, Portmann teaches the reflux condenser may be routed to the inlet of the condenser (Figure 1), corresponding to the claimed invention, or alternatively to the reactor itself (Figure 2); similarly as seen in annotated Figure 8 of Latinen, the condensate is fed back into the reactor via a connection of the transfer line from the condenser to the inlet of the condenser.  Accordingly, the prior art references teach that is known connecting the second end of the transfer line to the reactor and connecting the second end of the transfer line to the inlet of the condenser are 

    PNG
    media_image2.png
    1013
    1551
    media_image2.png
    Greyscale

Annotated Figures of Portmann and Latinen

	Regarding claim 3, Staheli teaches the limitations of claim 1, and Staheli further teaches the condenser bag comprises: a body (see body of 210) comprised of the polymeric film and at least partially bounding the channel; and an intake port (248) secured to a first end of the body and partially bounding the channel, the intake port being fluid coupled with the upper end of the container bag.
Regarding claim 5, Staheli teaches the limitations of claim 3, and Staheli further teaches wherein the second end of the transfer line is coupled with the body at a location spaced apart from the intake port so as to communicate with the channel (via one of 244A or 244B).
Regarding claim 7, Staheli teaches the limitations of claim 3, and Staheli further teaches the condenser bag further comprises an exhaust port (250) coupled with a second end of the body.
	Regarding claims 8-11, Staheli teaches the limitations of claim 3, and Staheli further teaches (see annotated Fig. 11 below) the condenser bag comprises a first leg connected to the container bag, a second leg, and an arm that extends between the first leg and the second leg, the first leg, second leg and arm forming a substantially U-shaped configuration with the channel passing therethrough, the second end of the transfer line being connected to the first leg;  at least a portion of the first leg extends parallel to the second leg;  the condenser bag further comprises a third leg, the portion of the channel bounded by and extended between 

    PNG
    media_image1.png
    650
    622
    media_image1.png
    Greyscale

Annotated Fig. 11
Regarding claim 13, Staheli teaches the limitations of claim 3, and Staheli further teaches wherein the channel of the condenser bag is sterile (¶[0083]).
Regarding claim 14, Staheli teaches the limitations of claim 1, and Staheli further teaches a pump (115) coupled with the transfer line.

Regarding claim 24, Staheli teaches the limitations of claim 1, and Staheli, as modified (see modification of claim 1), further teaches wherein the transfer line has a uniform cross section (as gleaned from 216, without any forking as modified) at all locations between the first end and the second end.  
Regarding claim 25, Staheli teaches a condenser system (Fig. 1-13) comprising: a collapsible container bag (12) bounding a compartment and having an upper end and an opposing lower end, the container bag being comprised of a polymeric film (¶[0032]) and being adapted to hold a fluid; a condenser bag (210) comprised of a polymeric film (¶[0032] & [0066])  and bounding a channel (253) that extends between a first end (236) and an opposing second end (238), the first end of the condenser bag being fluid coupled with the upper end of the container bag (as seen in Fig. 1 & 10 via gas outlet line 212 of condenser bag 210); and a tubular transfer line (216) having a first end (end of 216 coupled to condenser bag 210 via ports 244A & 244B) coupled with the condenser bag at a first location so as to communicate with the channel and an opposing second end (end of 216 coupled to upper end of bag 12 as described in ¶[0075], thus fluid coupled to bag 210 via gas outlet line 212) coupled with the condenser bag at a second location located between (the connection point of 216 to container is upstream of the container 12, and downstream the first location at the condenser bag, and thus lies 
Staheli does not teach the tubular transfer line having a first end mechanically coupled with the condenser bag at a first location and an opposing second end mechanically coupled with the condenser bag at a second location located between the container bag and the first location so as to communicate with the channel.  
Portmann or Latinen, both in the same field of endeavor of agitated reactors with condensers (see annotated Figures 1 of Portmann and 8 of Latinen below), teach the tubular transfer line (annotated FIgures below) having a first end mechanically coupled with the condenser at a first location (see ends connected to bottoms of condensers; annotated Figures)  and an opposing second end mechanically coupled with the condenser at a second location (see opposing ends of transfer lines) located between the container and the first location so as to communicate with the channel.  
As seen in the annotated Figures of Portmann, comparing Figure 1 with that of Figure 2, Portmann teaches the reflux condenser may be routed to the inlet of the condenser (Figure 1), corresponding to the claimed invention, or alternatively to the reactor itself (Figure 2); similarly as seen in annotated Figure 8 of Latinen, the condensate is fed back into the reactor via a connection of the transfer line from the condenser to the inlet of the condenser.  Accordingly, the prior art references teach that is known connecting the second end of the transfer line to 

    PNG
    media_image2.png
    1013
    1551
    media_image2.png
    Greyscale

Annotated Figures of Portmann and Latinen
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staheli (US20110207218) in view Miller (US20140251322) or alternatively, in view of Portmann (EP0003774) or Latinen (US3747899) and in further view of  Miller (US20140251322). 
Regarding claim 12, Staheli teaches the limitations of claim 10, and Staheli does not teach the condenser bag further comprises an extension projecting from the second leg or the third leg, the extension bounding a collection pocket that communicates with the channel, the first end of the transfer line coupling with the extension so as to communicate with the collection pocket.
Miller teaches the condenser bag further comprises an extension projecting from the second leg or the third leg, the extension bounding a collection pocket that communicates with the channel, the first end of the transfer line (236) coupling with the extension so as to communicate with the collection pocket (see annotated Fig. 12 below).

    PNG
    media_image3.png
    582
    717
    media_image3.png
    Greyscale

Annotated Fig. 12 of Miller
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Staheli with the extension bounding a collection pocket, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results.
Claims 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staheli (US20110207218) in view of Sartorius Stedim (BIOSTAT D-DCU, 2011), hereinafter Sartorius. 
Regarding claim 16, Staheli teaches a condenser system (Fig. 1-13) comprising: a support housing (14) bounding a chamber; a collapsible container bag (12) bounding a compartment 
Staheli does not teach the condenser coupled to the support housing so that at least a portion of the condenser is disposed at an elevation above the support housing; at least a portion of the condenser bag is disposed at an elevation above the container bag.
Sartorius teaches the condenser (see annotated Figure below) coupled to the support housing (via frame, annotated Figure) so that at least a portion of the condenser is disposed at an elevation above the support housing; at least a portion of the condenser bag is disposed at an elevation above the container bag.

    PNG
    media_image4.png
    705
    565
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Staheli to include the condenser position of Sartorius relative to the housing, thereby providing at least a portion of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Staheli to include the condenser bag of Staheli in the location as taught by Sartorius, in order to provide an ergonomic design allowing for good and direct access to the equipment (Page 3).
NOTE: Should Applicant take issue with Examiner’s identification of the condenser component of Sartorius Stedim, this fact is further evidenced by the publication (“BIOSTAT D-DCU Your “Fast Lane” to Production, which is not dated). Specifically, slide 24, entitled “BIOSTAT D_DCU Supply Unit Components: 50-200 L” notes the same component 5 as identified by Examiner above is labeled “Exhaust cooler”).  
Regarding claim 17, Staheli teaches the limitations of claim 16, and Staheli further teaches the condenser (110) comprises a first panel (170) and a second panel (114) that are both at least partially disposed at an elevation above (as modified by Sartorius) the support housing, the condenser bag being sandwiched between the first panel and the second panel.
Regarding claim 18,  Staheli teaches the limitations of claim 16, and Staheli further teaches the support housing (see top of 14) has an upper end that terminates at a terminal end face, at least a portion of the first panel (170) and the second panel (114) being disposed at an elevation above (as modified by Sartorius) the terminal end face and at least a portion of the first panel and the second panel being disposed at an elevation below the terminal end face.

Regarding claim 20, Staheli teaches the limitations of claim 17, and Staheli further teaches a chiller (113) in fluid communication (via 136) with at least the first panel or the second panel for cooling the temperature of the panel.
Regarding claim 21, Staheli teaches the limitations of claim 16, and Staheli further teaches at least a portion of the condenser bag (210) is disposed vertically above (as modified by Sartorius) the container bag (12).
Regarding claim 22, Staheli teaches the limitations of claim 16, and Staheli further teaches a sparger (59) disposed at the lower end of the container bag for delivering a gas into the compartment of the container bag.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staheli (US20110207218) in view of Sartorius Stedim (BIOSTAT D-DCU, 2011), hereinafter Sartorius and in further view of Markowitz (US5350513).
Regarding claim 23, Staheli teaches the limitations of claim 16, and Staheli further teaches comprising a filter assembly (298) coupled with the condenser bag at least a portion of the casing of the filter being disposed at an elevation above the condenser bag, and Staheli does not teach the filter assembly comprising: a casing comprised of a polymeric film and bounding a compartment, the casing having an inlet opening communicating with the channel of the condenser bag and having a first outlet opening; and a first filter at least partially 
Markowitz teaches the filter assembly comprising: a casing (190; Fig. 16 & col. 2, polymer-based lines 45-65) comprised of a polymeric film and bounding a compartment, the casing having an inlet (193) opening communicating with the channel of the condenser bag and having a first outlet opening (195); and a first filter (filter media or adsorbent – Col. 11, lines 5-10) at least partially disposed within the compartment of the casing so that gas passing through the compartment of the casing from the inlet opening to the first outlet opening must pass through the filter, in order to provide a filter assembly resistant to deterioration (Col. 1, lines 10-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Staheli to include the flexible filter of Markowitz, in order to provide a filter assembly resistant to deterioration (Col. 1, lines 10-20).
Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 25, Applicant argues the transfer line of Staheli is not coupled with the condenser bag at a second location located between the container bag and the first location so as to communicate with the channel. 

Regarding claim 1, Applicant argues Staheli does not disclose wherein the transfer line bounds a single, closed channel extending between the first end and the second end that does not fork, citing line 216 in Fig. 1-13.  
Examiner notes while certainly in Fig. 1-13, the line 216 is depicted as forking, and thus does not read on the claim language.  However, as detailed above, from a careful reading of the reference, Straheli discloses instead of two such ports 244A and 244B, a “one or three or more ports 244 can be used” - ¶[0067] and further notes “as with gas outline line 212, it is again appreciated that the forked fluid collection line 216 can be replaced with two separate fluid collection line i.e., one that couples with ports 244A and 244B and one that couples with ports 244A' and 244B'.” It is thus clear that a single, unforking line may be used in place of the forking line as seen in Fig. 1-13. 
Regarding claim 25, Applicant argues (see remarks page 8) the pump 115 functions to pump liquid from compartment 242 of condenser bag 226 to a separate container, and there is not teaching that liquid can be pumped between ports 244A and 244B of the condenser bag.
Examiner notes ¶[0075] of Staheli states “second end 282 is typically coupled with upper end 22 of container 12 for returning condensate to container 12,” which was relied upon in the rejection, rather than wherein the second end 282 is connected to a separate container.  Further, Applicant’s arguments with respect to the liquid being pumped between ports 244A and 244B are not commensurate in scope with the claims, which cannot reasonably be 
Applicant’s arguments with respect to claim(s) 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reif (US20120103579) teaches a condenser system for a bioreactor in which a single transfer line is used to pump condensate from the condenser to the bioreactor (see Fig. 7, reproduced below):

    PNG
    media_image5.png
    410
    413
    media_image5.png
    Greyscale

Damren (US20120260671) teaches a condenser system for a bioreactor in which the condenser has a single condensate outlet port (barb - ¶[0015]) for pumping the condensate from the interior thereof to the bioreactor. 
van den Boogard (US20100170400) teaches a condenser system for a bioreactor (see Fig. 1 reproduced below, in which condensate is returned to the bioreactor

    PNG
    media_image6.png
    456
    539
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763